243 F.2d 858
57-1 USTC  P 9643
John KIVO, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 261, Docket 24398.
United States Court of Appeals Second Circuit.
Argued March 14, 1957.Decided May 3, 1957.

Charles E. Scribner, New York City (Scribner & Miller), New York City for petitioner.
Charles K. Rice, Asst. Atty. Gen., Robert N. Anderson, Charles B. E. Freeman, Attys., Dept. of Justice, Washington, D.C. for respondent.
Before HINCKS, STEWART and LUMBARD, Circuit Judges.
PER CURIAM.


1
The Tax Court upheld the Commissioner's determination of substantial deficiencies in the petitioner's income tax for the years 1945, 1946 and 1947.  The petitioner was a member of a partnership engaged in the manufacture of artificial flowers in New York City during those years, and the Tax Court's decision rests upon a finding that the petitioner's son Aaron was not a member of a sub-partnership with petitioner during the year 1945, nor a member of the general partnership in 1946 and 1947.  In making this dispositive finding the Tax Court applied proper criteria.  Commissioner v. Culbertson, 1949, 337 U.S. 733, 69 S.Ct. 1210, 93 L.Ed. 1659.  On our view its finding was correct.


2
The decision of the Tax Court is affirmed.